        Case 4:17-cr-00313-BSM Document 811 Filed 08/29/19 Page 1 of 2
                                                                      c:--
                                                                      ,;;:A..~~~\).
                                                                                   (!J'~
                                                                                            o,s,P
                                                                             - ,, Qi'{f,/   DtsiR,,cr cou
                                                                                        ~,If CroFARRt
                        IN THE UNITED STATES DISTRICT COURT
                                                                                        ,-, lfe,~f![[)      kA.Ns,4s
                            EASTERN DISTRICT OF ARKANSAS    .                          AUG 2 9 2019
UNITED STATES OF AMERICA
                                               ))                  er• ~ '"'lifw,
                                                                   :A~tS 8~1
v.                                             )
                                               )
WESLEY MEEKS, JR.                              )

                   TWO-LEVEL SAFETY VALVE VARIAN CE STIPULATION

        The United States Attorney for the Eastern District of Arkansas, Cody Hiland, by and

through Michael Gordon, Assistant United States Attorney, and WESLEY MEEKS, JR., the

defendant, represented by the undersigned counsel, hereby agree to the following variance

stipulation:

        1.     On December 21, 2018, Section 402 of the First Step Act of 2018 amended the

"safety valve" provision of Title 18, United States Code, Section 3553(f), so that a defendant

with up to four (4) criminal history points, excluding I -point offenses, may now eligible to be

sentenced below any applicable mandatory statutory minimums, as long as the defendant meets

the other four (4) criteria and does not have a prior 2-point "violent offense" or a prior 3-point

offense.

       2.      The United States Sentencing Guidelines (USSG) also contain a "safety valve"

provision in Section 5C 1.2, which - when coupled with USSG Section 2D 1.1 (b)(18) - allows a

defendant to receive a two-level decrease in the defendant's offense level if the defendant meets

certain enumerated criteria.

       3.      Historically, the criteria for Section 3553(f)'s "safety valve" provision and the

USSG's "safety valve" provision have been the same. However, the criteria for the USSG's

"safety valve" provision have not yet been amended to reflect the changes made by the First Step
       Case 4:17-cr-00313-BSM Document 811 Filed 08/29/19 Page 2 of 2




Act to Section 3553(f)'s "safety valve" provision.

       4.      Therefore, notwithstanding any other provision in the Plea Agreement regarding a

variance, if the court finds the defendant meets the "safety valve" criteria listed in Title 18,

United States Code, Section 3553(f), as amended by the First Step Act, then the defendant may

seek a two-level downward variance without objection by the United States. If the defendant

receives a variance as described above, then the defendant hereby waives the defendant's right to

appeal the defendant's sentence under Title 18, United States Code, Section 3582(c), in the event

the United States Sentencing Guidelines are later amended to reflect the changes made to Section

3553(f) by the First Step Act.



       DATED this ~~ay of ~./;io19.




                                                       Assistant United States Attorney
                                                       Bar No. 00795383
                                                       Post Office Box 1229
                                                       Little Rock, Arkansas 72203
                                                       501/340-2600
                                                       michael.gordon@usdoj.gov


~~
-LEY
WES . MEEKS, JR.




                                                  2
